DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/421,531 filed on 05/24/2019. Claims 1-10 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "An information processing apparatus comprising a controller including at least one processor, 
the controller configured to execute:
acquiring first information that is information related to an appearance of a passenger having requested a ride in a vehicle being driven by a driver and is image information taken; and
generating information related to the passenger by converting the first information into second information representing a predetermined characteristic part of the appearance of the passenger."
This language is vague and indefinite for at least the following reasons:
Idiomatic Language: The language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the language “acquiring first information that is information related to an appearance of a passenger having requested a ride in a vehicle being driven by a driver and is image information taken”, is vague and indefinite as it is unclear how the underlined language recited above is intended to modify the claim limitation or the claim as a whole. Likewise, the language “second information representing a predetermined characteristic part of the appearance of the passenger", is similarly vague and indefinite for the same reason. Moreover, it is unclear what language is intended to comprise the preamble and/or each limitation (i.e. the parts of the claim are not clearly delimited and/or distinguished from each other) such that it is unclear what claim elements are performing each claim limitation.

"An information processing apparatus comprising wherein the at least one processor is configured to 
acquire first information that is information related to an appearance of a passenger, wherein the passenger has 
generate information related to the passenger by converting the first information into second information, wherein the second information represents 
Claims 2-6 are further rejected as depending on this claim.

Claim 2 recites: "The information processing apparatus according to claim 1, 
wherein the second information is information allowing the driver to be notified by audio."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Namely, the language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the nature, scope, and relationship of the second information to the claim as a whole is vague and indefinite as 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The information processing apparatus according to claim 1, wherein the second information is information 

Claim 3 recites: "The information processing apparatus according to claim 1, 
wherein the second information is image information related to the appearance of the passenger, and the predetermined characteristic part is a part except for a predetermined appearance part allowing a face of the passenger to be identified."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-2 above. Namely, the language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the nature and scope of the language “the predetermined characteristic part is a part except for a predetermined appearance part allowing a face of the passenger to be identified" is vague and indefinite as it is unclear what substantive meaning this language is intended to convey.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
wherein the second information does not necessarily include information regarding a face of the passenger

Claim 4 recites: "The information processing apparatus according to claim 1, 
wherein the second information has a smaller amount of information than the first information has."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-3 above. For example, it is unclear what constitutes an “amount” of information and whether and/or how the “amount” of information of the first information and second information are measured and/or compared.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The information processing apparatus according to claim 1, wherein the first information comprises information not included in the second information 

Claim 5 recites: "The information processing apparatus according to claim 1, 
is image information that contains clothes of the passenger in a case where the passenger actually rides in the vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 above. For example, the nature and scope of the term “first information” is vague and indefinite as it is unclear whether this term is intended to be directed to an “image”, “image data”, “information regarding an image”, or “information, generally. Also, it is unclear whether and/or how the first information “contains clothes”. Moreover, it is unclear whether the language ”… in a case where the passenger actually rides in the vehicle” invokes a conditional requirement that may or may not occur, such that the language of claim 5 is a conditional limitation. Furthermore, it is unclear whether and/or how the language “actually” is intended to substantively modify the subject matter of the claim.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The information processing apparatus according to claim 1, wherein the first information comprises information regarding 

Claim 6 recites: "The information processing apparatus according to claim 1, further comprising 
a memory unit configured to store the acquired first information, 
wherein the controller generates the information related to the passenger by converting the first information stored in the memory unit into the second information, and removes the first information from the memory unit after completion of conversion from the first information into the second information."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-5 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Intended Use: The language "a memory unit configured to store the acquired first information" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the memory (i.e. "store the acquired first information") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The information processing apparatus according to claim 1, further comprising:
a memory unit [intended ];
at least one processor ;
wherein the at least one processor removes the first information from the memory unit after is converted into the second information."

Claim 7 recites: "An information processing system comprising a vehicle, a passenger terminal of a passenger having requested a ride in the vehicle, and a server apparatus, 
wherein the server apparatus comprises a controller configured to execute:
acquiring first information that is information related to an appearance of the passenger and is image information taken by the passenger terminal;
generating information related to the passenger by converting the first information into second information representing a predetermined characteristic part of the appearance of the passenger; and
transmitting the generated information related to the passenger to the vehicle, and 
the vehicle comprises 
notification device configured to notify a driver driving the vehicle, of the received information related to the passenger."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An information processing system, comprising: 
a vehicle;
a passenger terminal, wherein a passenger requests a ride in the vehicle via the passenger terminal; 
a server [, wherein the controller is intended to: 
acquire first information that is information related to an appearance of the passenger 
generate information related to the passenger by converting the first information into second information, wherein the second information represents 
transmit the second information ];
wherein the vehicle comprises a notification device [intended to notify a driver driving the vehicle, of ]."


Claim 8 recites: "The information processing system according to claim 7, 
wherein the vehicle further comprises acquisition unit configured to acquire third information that is information related to appearances of passersby around the vehicle, and transmit the third information to the server apparatus, and 
the controller of the server apparatus determines whether the passenger is included in the passersby around the vehicle or not based on the received third information and the first information."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-7 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The information processing system according to claim 7, wherein the vehicle further comprises an acquisition unit [intended : 
acquire third information, wherein the third information is a person identified in an image of the surroundings of ;
transmit the third information to the server]; 
wherein the controller first information third information 

Claim 9 recites: "An information processing method causing a computer to execute:
a step of acquiring first information that is information related to an appearance of a passenger having requested a ride in a vehicle being driven by a driver and is image information taken; and
a step of generating information related to the passenger by converting the first information into second information representing a predetermined characteristic part of the appearance of the passenger.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An information processing method causing a computer to execute:
a step of acquiring first information that is information related to an appearance of a passenger, wherein the passenger has 
a step of generating information related to the passenger by converting the first information into second information, wherein the second information represents 

Claim 10 recites: “A non-transitory storage medium stored with an information processing program, 
the information processing program configured to cause a computer to execute:
a step of acquiring first information that is information related to an appearance of a passenger having requested a ride in a vehicle being driven by a driver and is image information taken; and
a step of generating information related to the passenger by converting the first information into second information representing a predetermined characteristic part of the appearance of the passenger.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-9 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“A non-transitory storage medium storing [, wherein the information processing program is intended 
a step of acquiring first information that is information related to an appearance of a passenger, wherein the passenger has 
a step of generating information related to the passenger by converting the first information into second information, wherein the second information represents ].”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noritoshi (JP 2016-218895 A. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action).

Regarding claim 1, Noritoshi discloses an information processing apparatus comprising at least one processor (e.g. at least Abstract, Fig. 1, 3, 5, 7-13, and related text), wherein the at least one processor is configured to:
 acquire first information that is information related to an appearance of a passenger (e.g. at least captured image of prospective customer, see e.g. at least ¶ 19, 
 generate information related to the passenger by converting the first information into second information, wherein the second information represents the passenger (e.g. at least prospect information, feature amount, determination additional information, information corresponding to the prospect information, see e.g. at least ¶ 19-20, Fig. 1, and related text).

Regarding claim 2, Noritoshi discloses that the second information is information (see e.g. at least ¶ 19-20, Fig. 1, and related text).

Regarding claim 3, Noritoshi discloses that the second information is image information related to the appearance of the passenger (see e.g. at least ¶ 19-20, Fig. 1, and related text), wherein the second information does not necessarily include information regarding a face of the passenger (id.).

Regarding claim 4, Noritoshi discloses that the first information comprises information not included in the second information (see e.g. at least ¶ 19-20, Fig. 1, and related text).

Regarding claim 6, Noritoshi discloses a memory unit [intended to store the acquired first information] (e.g. at least information processing device 42, receiving 
wherein the at least one processor generates the information related to the passenger by converting the first information stored in the memory unit into the second information (see e.g. at least p. 19-20, Fig. 1, and related text); and 
wherein the at least one processor removes the first information from the memory unit after the first information is converted into the second information (see e.g. at least p. 25, 105, Fig. 1, and related text).

Regarding claim 9, Noritoshi discloses an information processing method causing a computer to execute (see e.g. at least Abstract, Fig. 2, 4, 6, and related text):
a step of acquiring first information that is information related to an appearance of a passenger (e.g. at least captured image of prospective customer, see e.g. at least ¶ 19, Fig. 1, and related text), wherein the passenger has requested a ride in a vehicle being driven by a driver (see e.g. at least ¶ 16); and
a step of generating information related to the passenger by converting the first information into second information, wherein the second information represents the passenger (e.g. at least prospect information, feature amount, determination additional information, information corresponding to the prospect information, see e.g. at least ¶ 19-20, Fig. 1, and related text).

Regarding claim 10, Noritoshi discloses a non-transitory storage medium storing an information processing program (e.g. at least storage unit, see e.g. at least Abstract, 
a step of acquiring first information that is information related to an appearance of a passenger (e.g. at least captured image of prospective customer, see e.g. at least ¶ 19, Fig. 1, and related text), wherein the passenger has requested a ride in a vehicle being driven by a driver (see e.g. at least ¶ 16); and
a step of generating information related to the passenger by converting the first information into second information, wherein the second information represents the passenger (e.g. at least prospect information, feature amount, determination additional information, information corresponding to the prospect information, see e.g. at least ¶ 19-20, Fig. 1, and related text)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noritoshi in view of Oami (US 2015/0023596 A1).

Regarding claim 5, Oami teaches limitations not expressly disclosed by Noritoshi including namely: that the first information comprises information regarding clothes of the passenger (see e.g. at least Abstract, ¶ 13-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Noritoshi by configuring that the first information comprises information regarding clothes of the passenger as taught by Oami in order to accurately identify persons in images using image recognition techniques that dynamically process multifactor visual features including multiple colors and configurations of clothed persons (Oami: ¶ 13-15).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noritoshi in view of Morishita (JP 2005-250614 A. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action).

Regarding claim 7, Noritoshi discloses an information processing system (e.g. at least Abstract, Fig. 1, 3, 5, 7-13, and related text), comprising: 
a vehicle (e.g. at least taxi, vehicle, see e.g. at least Abstract, ¶ 16, Fig. 1, and related text); 
a server (e.g. at least server 50, 52, 53, prospective customer position information detection system 10, 40, see e.g. at least ¶ 28, 35-36, 76, 86-89, 102, Fig. 
 acquire first information that is information related to an appearance of a passenger (e.g. at least image of a taxi passenger, id.);
 generate information related to the passenger by converting the first information into second information, wherein the second information represents the passenger (id.); and
 transmit the second information to the vehicle (id.)]; and 
wherein the vehicle comprises a notification device [intended to notify a driver driving the vehicle, of information related to the passenger] (e.g. at least output means, display device, id., see also e.g. at least p. 51, Fig. 5, and related text).
Additionally, Morishita teaches limitations not expressly disclosed by Noritoshi including namely: a passenger terminal, wherein a passenger requests a ride in a vehicle via the passenger terminal (e.g. at least portable telephone terminal 2, see e.g. at least Abstract, Fig. 1, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Noritoshi by configuring a passenger terminal, wherein a passenger requests a ride in the vehicle via the passenger terminal as taught by Morishita in order to provide a taxi pickup service system for quickly and surely picking up a passenger by transmitting the image and location of a passenger via a telephone terminal to the driver of a taxi (Morishita: Abstract).

claim 8, Modified Noritoshi teaches that the vehicle further comprises an acquisition unit (Noritoshi: e.g. at least photographing means 422, camera 151, 152, outward-facing camera of another taxi, a fixed-point camera installed on the street, drive recorder, see e.g. at least ¶ 19-21, Fig. 1, 10-11, and related text) [intended to: 
acquire third information, wherein the third information is related to a person identified in an image of the surroundings of the vehicle (Noritoshi: id.); and
transmit the third information to the server (Noritoshi: see e.g. at least ¶ 28, 35-36, 76, 86-89, 102, Fig. 1, 3, 5, 9-10, 13, and related text)]; and 
wherein the controller determines whether the first information is included in the third information based on the third information and the first information (Noritoshi: id., see also e.g. at least Abstract, ¶ 22-25, Fig. 2, and related text, determining whether or not the person specified by the prospect information and the person photographed by the photographing means 422 are the same person).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CHARLES J HAN/Primary Examiner, Art Unit 3662